| xBARRY, Judge,
concurs with reasons.
I disagree with the statement in footnote 1 that the rehearing in BP Oil Co. v. Plaquemines Parish Gov’t, 93-1109 (La. 9/6/94), 651 So.2d 1322 “does not apply to the refinery gas issue because refinery gas was never exempted from taxation in the first place, hence the suspension of exemptions is irrelevant.”
Prior to Acts 1985, No. 258 La.R.S. 47:305(4) (see now § 305(D)) all refinery gas was taxable. BP Oil Co., 651 So.2d at 1332. Under the 1985 amendment there was a partial exemption of refinery gas, which was only taxable when used for boiler fuel and not taxable when used for other purposes. Id. As amended by Acts 1990, No. 476, La.R.S. 47:305(D)(1)(h) “clearly excepts refinery gas from the energy sources exemption.” BP Oil Co., 651 So.2d at 1331.
The Supreme Court’s decision on rehearing in BP Oil Co. held that the legislative suspensions of exemptions applied to state sales and use taxes only, not local tax.
I respectfully concur.